298 Pa. Superior Ct. 559 (1982)
442 A.2d 362
Hankin, et al., Appellants
v.
Hankin, et al.
Superior Court of Pennsylvania.
Argued March 19, 1980.
February 26, 1982.
Franklin Poul, for appellants.
Thomas A. Allen, for Moe, Sabina, Gertrude and Perch Hankin and Benjamin and Pauline Shanken, appellees.
Mark J. Sonnenfield, for Samuel and Harriet Hankin, appellees.
John Chesney, for Pan American, appellee.
Before PRICE, CAVANAUGH and WATKINS, JJ.
Affirmed.
PRICE, J., did not participate in the consideration or decision of this case.